 



Exhibit 10.2
FIRST AMENDMENT TO
OEM AGREEMENT
This First Amendment to OEM Agreement, (“Amendment”) is made and entered into as
of December 8, 2004 (“Amendment Date”), by and between Akorn-Strides, LLC, a
Delaware limited liability company having a principal place of business at 2500
Millbrook Drive, Buffalo Grove, Illinois 60089-4694, United States of America
(“A-S”), and Strides Arcolab Limited, a company organized under the laws of
India having a principal place of business at Strides House, Bilekahalli,
Bannerghatta Road, Bangalore 560 076, India (“Strides”), (each a “Party” and
collectively the “Parties”).
RECITALS
     A. A-S and Strides are parties to that certain OEM Agreement dated
September 22, 2004 (“Agreement”);
     B. A-S and Strides desire to amend the Agreement to provide for different
obligations with respect to the Letter of Credit (as defined in the Agreement),
pursuant to the terms and conditions of this Amendment.
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the sufficiency of which is hereby acknowledged,
the Parties agree as follows:
1.   Definitions. All capitalized terms used herein shall have the same meanings
set forth in the Agreement, unless otherwise defined in this Amendment.
2.   Letter of Credit.
     2.1 Section 3.8.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:
3.8.1 The Letter of Credit shall be opened within five (5) days from the
Amendment Date and shall have an initial term of one year. All bank charges in
respect of the Letter of Credit are for the account of Strides. The Letter of
Credit shall provide for payment of the entire Letter of Credit amount, or One
Million Two Hundred Fifty Thousand United States Dollars (US $1,250,000), to A-S
in the event that (i) Strides fails to achieve the Registration Threshold prior
to the lapse of the period beginning with the Effective Date and ending on the
one year anniversary thereof (“Threshold Period”), and fails to cure such
failure within ninety (90) days thereafter; or (ii) Strides fails, within six
months of the Amendment Date either to (Y) deliver to A-S a new acceptable
Letter of Credit, with an initial term ending on or after a date that is one
year and six months from the Effective Date; or (Z) renew the term of the Letter
of Credit such that the term thereof will end on or after a date that is one
year and six months from the Effective Date.

Page 1



--------------------------------------------------------------------------------



 



     2.2 Sections 3.8.2, 3.8.3, 3.8.4, and 3.8.5 are hereby renumbered as
Sections 3.8.3, 3.8.4, 3.8.5, and 3.8.6; all existing references in the
Agreement to Sections 3.8.2, 3.8.3, 3.8.4, and 3.8.5 are hereby renumbered to
read 3.8.3, 3.8.4, 3.8.5, and 3.8.6; and the following text is hereby inserted
in the Agreement as a new Section 3.8.2:
3.8.2 Provided that the Registration Threshold has not already been achieved by
Strides at such time, should Strides fail to, within six months of the Amendment
Date, either (Y) deliver to A-S a new acceptable Letter of Credit, with an
initial term ending on or after a date that is one year and six months from the
Effective Date; or (Z) renew the term of the Letter of Credit such that the term
thereof will end on or after a date that is one year and six months from the
Effective Date, then A-S shall, without notice to Strides, receive payment of
the entire Letter of Credit.
3.   Counterparts. This Amendment may be executed in several counterparts that
together shall be originals and constitute one and the same instrument.
4.   Effect. Except as modified above, the Agreement shall remain in full force
and effect in accordance with its specific terms.
IN WITNESS WHEREOF, the parties hereto, through their duly authorized officers,
have executed this Amendment as of the Amendment Date.

               
Akorn-Strides, LLC
  Strides Arcolab Limited
 
 
By:
  /s/ Arthur S. Przybyl   By:   /s/ Arun Kumar
 
           
 
           
Name:
  Arthur S. Przybyl   Name:   Arun Kumar
 
           
 
           
Its:
  Pres & CEO   Its:   Managing Director
 
           


           


           


           

Page 2